DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Takeuchi et al. (U.S. PGPub 2005/0144505) teaches if a connection is normally established between the own apparatus and the companion apparatus, but the monitoring function (ICMP function) of a network apparatus is suffering a failure and there is no response based on a ping command, then the connection monitor 130 detects such a connection failure. The fault determining unit 160 detects a fault based on the second record in the fault producing function classification table 152. At this time, since the "network monitor" is registered as fault producing function in the record, the fault determining unit 160 judges that the ICMP function of the network apparatus is suffering a partial failure (See [0099]).
The prior art of Tamura et al. (U.S. PGPub 2006/0209699) teaches when the network monitoring devices detect a failure in the network, it is notified to the network manager (See [0072]).  
The prior art of Szymanik et al. (U.S. PGPub 2017/0111811) teaches an access point may capture a packet from a client device and associate locally stored channel contention and error rate parameters of Wi-Fi radio(s) in the access point with the See [0038]). The access point may determine if the Wi-Fi related parameters that have been locally stored are to be transmitted upstream to Wi-Fi HMS if the parameters hit a minimum level (See [0037]).
Claims 1-8 appear to be novel and inventive because prior art fails to show or teach receiving, by an access point, from a second device, an instruction to monitor for a fault in communications with an identified wireless terminal, buffering packets associated with the attempt to establish communication in response to the instruction, detecting a fault in the attempt to establish communications and in response to the instruction and the detection of the fault, transmitting one or more messages to the second device, the one or more messages indicating the fault and including at least a portion of the buffered packets, combination with the other limitations of the independent claim.
Claims 9-16 and 17-20 appear to be novel and inventive for reasons similar to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        12/15/2021